Citation Nr: 1755675	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-48 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Olufunmilola A. Akintan, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to May 1982 and from March 1984 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for right ear hearing loss and assigned a noncompensable disability rating, but denied service connection for left ear hearing loss. Thereafter, the Veteran disagreed with the disability rating assigned (and the denial of left ear hearing loss) and perfected his appeal. 

In May 2017, the Board granted service connection for the left ear hearing loss. On the basis of the Board's decision, the Veteran's claim has been recharacterized as entitlement to an initial compensable rating for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In November 2008, a VA audiology examination reflected findings equivalent to noncompensable bilateral hearing loss when applying Diagnostic Code 6100. 
VA made several efforts in the past to schedule the Veteran for VA audiological examinations, most recently in December 2016. The record reflects that the Veteran did not report for these examinations; however, he has not been scheduled for a VA audiological examination since he was service-connected for hearing loss in both ears.  Consequently, the Board finds that the Veteran should be afforded another opportunity to be scheduled for a VA audiology examination. 
The Veteran is advised that it is important that he reports for the audiology examination. He is advised that, if he fails to report, the Board will adjudicate his claim based on the record. "The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. Please undertake appropriate development to obtain all outstanding VA audiological treatment records since 2008.
2. Please request the Veteran to provide medical releases for all outstanding records of medical providers who have treated him for his hearing loss. 
3. Please schedule the Veteran for an appropriate VA audiological examination to determine the severity of the Veteran's bilateral hearing loss disability.
4. Following completion of the above, readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. §7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2017).






